Citation Nr: 1609856	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, NOS.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Manchester, New Hampshire.  Within the one-year appeal period, the Veteran submitted a request for reconsideration.  A September 2012 rating decision continued the Veteran's 50 percent disability rating.  The Veteran filed a timely appeal.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In a July 2012 letter to VA, the Veteran stated that his PTSD prevents him from attaining gainful employment.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted above, in July 2012 letter to VA, the Veteran stated that his PTSD prevents him from attaining gainful employment.  Specifically, the Veteran noted that some of his PTSD symptoms have prevented him from accepting potential employment opportunities.  Additionally, in a June 2014 statement, the Veteran argued that what little employment he had maintained had been in a protected environment.  Given the uncertainty surrounding the level of the Veteran's employability, the issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Specific to the development of the TDIU claim, the Board notes that in October 2014, VA received a document from a rehabilitation counselor that indicated the Veteran may have received vocational rehabilitation services.  The complete vocational rehabilitation records have not been associated with the claims file, but are relevant to the Veteran's TDIU claim.  These records should be obtained by the AOJ and associated with the Veteran's claims file.

Additionally, a letter from the Veteran's representative, received in May 2015, indicated the Veteran was awarded Social Security disability benefits due to his PTSD.  This is in contrast to the Veteran's statements in his July 2012 correspondence that indicated he was receiving early-retirement benefits from the Social Security Administration (SSA).  If the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating the Veteran's TDIU claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA. 

The May 2015 letter also raised the issue of other outstanding treatment records because it stated that the Veteran and his spouse are going back to couples counseling.  The evidence of record does not contain treatment notes after April 2014.  Records from the Veteran's couple's therapy may be relevant to assessing the Veteran's disability and should be obtained.  Thus, the AOJ should attempt to obtain additional information from the Veteran about any recent treatment, including couples counseling, and assist the Veteran as appropriate in obtaining and associating evidence of any such treatment with his claims file. 

Further, at the time of the most recent records request in April 2014, the records indicated the Veteran was undergoing ongoing VA treatment, including participating in a compensated work therapy (CWT) program.  As the therapy was ongoing, there may be additional VA treatment records that are available and relevant to the Veteran's claims.  Moreover, the VA records from the White River Junction VA Medical Center (VAMC) submitted by the Veteran in September 2012 appear to be incomplete.  The records in the file skip from page 2 to page 25, from page 30 to page 99, and from page 138 to page 141.  These records appear to be related to the Veteran's March 2012 hospitalization.  VA medical records stored on Virtual VA for this period do not appear to contain complete records related to the hospitalization.  Therefore, any outstanding records from the Veteran's treatment at White River Junction VAMC should be obtained, including any copies of inpatient, outpatient, or discharge summaries from March 2012.  

Finally, the Board notes that the Veteran's condition may have worsened since the September 2012 VA examination.  In November 2012, the Veteran's psychiatrist added Lithium to treat his depression.  The need to change or adjust medications may have indicated a change in symptoms.  Additionally, in July 2013, he reported to his psychiatrist that he felt his anxiety and frustration were out of his control with regard to his healthcare and employment.  It was also noted that he had reverted to old habits of social withdrawal.  These instances suggest a worsening of the Veteran's condition and warrant a new examination to evaluate to evaluate the Veteran's disability and any functional impact it may have on his employment.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Determine whether the Veteran has sought VA Vocational Rehabilitation benefits.  If so, obtain and associate the Veteran's Vocational Rehabilitation file with the Veteran's claims file.  See October 2014 Memorandum from Patrick E. McKenna.

3. Request from the Veteran whether he is or was in receipt SSA disability benefits, apart from his early-retirement benefits.  If he is in receipt of SSA disability benefits, obtain all relevant records.  

4. Contact the Veteran to obtain information about any additional treatment the Veteran has sought for or is currently receiving related to his PTSD with depressive disorder, NOS, to include couple's counseling.  If any additional information is obtained, assist the Veteran, as appropriate, in obtaining records related to such treatment.  All records received should be associated with the claims file.

5. Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's PTSD with depressive disorder NOS, any records relating to couple's therapy the Veteran attended and any outstanding inpatient and outpatient records relating to the Veteran's March 2012 hospitalization should be obtained.  All records received should be associated with the claims file.
6. When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by the Veteran's PTSD with depression, NOS, which may affect his ability to function and perform tasks in a work setting.

Any opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinion, the examiner must consider the Veteran's statements regarding the functional impairment of his service connected disabilities, including the statements found the Veteran's letters dated May 2012 and June 2012; the statement attached to the June 2014 Form 9, the Veteran's treatment notes from October 2012, June 2013, September 2012 and October 2014; statements by the Veteran's spouse in a May 2012 letter; and the statements by VA examiners in March 2011 and September 2012.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

7.   After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




